Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 08/25/2021.
Priority
This application, Pub. No. US 2020/0062827 A1, published 02/27/2020, is a § 371 National Stage of International Patent Application No. PCT/US2018/024721, filed 03/28/2018, Pub. No. WO 2018/183417 (A1), published 10/04/2018, which claims priority to US provisional application 62/478,886, filed 03/30/2017. 
Status of Claims
Claims 1-25 are currently pending.  Claims 1-6 have been originally pending.  Claims 1-6 have been amended, and new Claims 7-25 have been added, as set forth in Applicant’s Preliminary amendment filed 09/27/2019.  Claims 1-25 have been subject to restriction/election requirement mailed 06/25/2021.  Claims 5, 6 and 11-25 are withdrawn from further consideration.  Claims 1-4 and 7-10 are examined.
Election/Restriction
Applicant's election, with traverse, of Group I, Claims 1-12, drawn to an immuno-amphiphile, and, without traverse, the species:
(1)	C12-Z33 as an immuno-amphiphile; and
(2)	Rhodamine B as an imaging agent;
in the reply filed on 08/25/2021 is acknowledged.  
Applicant identified Claims 1-4, 5 and 7-10 as encompassing the elected species.  
at least two hydrocarbon chains of about 7 to about 15 carbons in length, whereas the elected species (1) C12-Z33 comprises a hydrocarbon chain of 12 carbons.
Applicant’s traversal of the restriction requirement between Groups I and II is on the grounds that

    PNG
    media_image1.png
    249
    958
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    204
    962
    media_image2.png
    Greyscale



Applicant’s argument has been fully considered but is not found persuasive for the following reasons.
First, it remains the Examiner’s position that it is not a special technical feature because it does not make a contribution over that art, as set forth in the Restriction Requirement, and reiterated below in properly formatted and fully supported art rejections.  
Second, for cases filed under 35 U.S.C. 371 found to be lacking unity, search burden is not a criteria for the restriction.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.  Please note that the following reference in the IDS submitted on 10/21/2019 has been corrected by the Examiner as follows:

    PNG
    media_image3.png
    127
    1143
    media_image3.png
    Greyscale



Specification
The specification filed 11/18/2019 is objected to because it is not based on the specification previously amended on 09/27/2019 as follows: 

    PNG
    media_image4.png
    365
    909
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    295
    918
    media_image5.png
    Greyscale



The corresponding paragraphs of the specification filed 11/18/2019 read as follows: 

    PNG
    media_image6.png
    160
    964
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    252
    975
    media_image7.png
    Greyscale



Appropriate correction(s) is required.

Manner of Making Amendments to Claims
Although the amendment filed on 09/27/2019 is entered, it is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121.  See MPEP 714, 37 CFR 1.121(c)(2):
“All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.”


Specifically, with regard to the amended Claim 2, markings did not indicate the changes that have been made relative to the immediate prior version of the claim:  

    PNG
    media_image8.png
    171
    1062
    media_image8.png
    Greyscale

(amended)


    PNG
    media_image9.png
    125
    976
    media_image9.png
    Greyscale

(the immediate prior version)


Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image10.png
    84
    1058
    media_image10.png
    Greyscale



MPEP § 2163 states that to satisfy the written description requirement, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed:
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”  Emphasis added.


Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  For a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show Applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.


MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
The present invention concerns Protein A - hydrocarbon chain conjugates, which form fibers and are useful in purifying antibodies.  Specifically, the instant disclosure is limited to preparation of 2 conjugates of the Protein A of Staphylococcus aureus mimicking peptide Z33, FNMQQQRRFYEALHDPNLNEEQRNAKIKSIRDD (SEQ ID NO: 1), in which a lauric acid (or systematically, dodecanoic acid) moiety (C12) or two octanoic acid moieties (2C8), are conjugated to the N-terminus of Z-33 peptide.
However, the instant Claims 1 and 2 cover an enormous genus of structurally unclear compounds due to the vague definitions of the various components (antibody binding peptide, linear hydrocarbon comprising between 8 and 22 carbon atoms).  The instant specification broadly defines the term "immuno-amphiphiles" by their functional characteristics as follows:

    PNG
    media_image11.png
    252
    949
    media_image11.png
    Greyscale

Emphasis added.


Clearly, a single example of the Z-33 peptide cannot adequately represents a genus of all possible antibody binding peptides covered by the instant Claims 1, 2 and 7-10.  Moreover, as evidenced, for example, by a scientific publication of the named inventors of the instant application, Yi Li, Yuzhu Wang, Shih-Hao Ou, Lye Lin Lock, Xuankuo Xu, Sanchayita Ghose, Zheng Jian Li, and Honggang Cui, “Conformation Preservation of α-Helical Peptides within Supramolecular Filamentous Assemblies,” Biomacromolecules, 2017, vol. 18, No 11, pp. 3611–3620; Publication Date: September 11, 2017, not all hydrocarbon chains will allow the constructs to self-assemble into fibers, wherein the peptide has an α-helical conformation:

    PNG
    media_image12.png
    278
    556
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    126
    553
    media_image13.png
    Greyscale
See page 3612, left column, 2nd paragraph; Emphasis added.



    PNG
    media_image14.png
    778
    1790
    media_image14.png
    Greyscale



Furthermore, the position of the peptide substitution appears also to be essential to the invention as the hydrocarbon chain needs to be on the outside of α-helix and not on the inside.  With regard to Claims 3 and 4, it is noted that there is no any established structure/function correlation within the claimed genus of all possible “functional portion or fragment or derivative thereof” of the Z-33 peptide.  All of this raises justified doubts about whether substantially all embodiments falling within the scope of the claims do possess the desired utility of purifying antibodies.  The scope of the present claims is therefore not a reasonable generalization of the present examples.  The claimed scope is insufficiently disclosed and insufficiently supported by the description.  
Accordingly, 1-4 and 7-10 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 2, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).
Claim 2 is amended to read as follows:

    PNG
    media_image8.png
    171
    1062
    media_image8.png
    Greyscale


New Claims 8 and 9 are added:

    PNG
    media_image15.png
    69
    800
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    81
    1051
    media_image16.png
    Greyscale

At page 7 of the Remarks filed 09/27/2019, Applicant argues that:

    PNG
    media_image17.png
    218
    1075
    media_image17.png
    Greyscale



The Examiner respectfully disagrees because it appears that the subject matter of Claims 2, 8 and 9 is not supported by the originally-filled application.
First, an assumption that the peptides maintained their α-helix secondary structure when forming immunofibers (Ifs) at both pH 7.4 and pH 2.8 was made based on the CD spectra and the measured diameter of IFs for C12-Z33.  See Example 2 of the application as filed.  This assumption made for a single species of an immuno-amphiphile does not provide support for recitation of an enormous genus of the immuno-amphiphiles in Claim 2.  
Second, an imaging reagent in the context of the instant disclosure appears to be limited to a single species of fluorescent dyes, namely, Rhodamine B: 

    PNG
    media_image18.png
    76
    942
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    338
    973
    media_image19.png
    Greyscale

Emphasis added.


This single species of fluorescent dyes does not provide support for recitation of a genus of the conjugated imaging agents in Claim 8 and for recitation of a genus of the fluorescent dyes in Claim 9.  Notably, a Near Infra Red Dye and trademarks IRDye® 680RD maleimide or IRDye® 800CW, recited in the withdrawn Claims 11 and 12, respectively, appear to be not found in the application as filed. 
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 2 and 7, the term "about” is a relative term which renders the claims indefinite.  Applicant has failed to provide any specific definition for this term in the present specification.  Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter, such as a pH range, recited in Claim 2, and a length of hydrocarbon chain, recited in Claim 7, for which Applicant seeks patent protection.  Rather, a subjective interpretation of the claimed language would be required.  However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, the claims are deemed properly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Deng et al., "Self-assembly of Peptide−Amphiphile C12−Aβ(11−17) into Nanofibrils," J. Phys. Chem. B, 2009, vol. 113, no. 25, pp. 8539-8531.
With regard to Claims 1 and 7, Deng et al., throughout the publication and, for example, in Abstract, teach a peptide−amphiphile (C12−Aβ(11−17)), wherein amyloid β-peptide (Aβ(11−17)) attached to dodecanoic acid (lauric acid) through an amide bond:

    PNG
    media_image20.png
    401
    1024
    media_image20.png
    Greyscale

Emphasis added.


As evidenced by a printout retrieved from https://www.immunoglobe.com/epitope-selection.html on 09/23/2021, one of skill in the art would have known that, typically, antibody epitopes are about 5-8 amino acids in length.  Accordingly, amyloid β-peptide heptapeptide (Aβ(11−17)), taught by Deng et al., is considered as an antibody binding peptide.  See also paragraph [0051] of the instant specification, which defines the term "peptide" as a sequence of from four to 100 amino acid residues in length.  As such, Deng et al. teach an "immuno-amphiphile" according to the definition set forth in paragraph [0033] of the instant specification.  At page 8539, right column, two last paragraphs, Deng et al. teach that the most stable helical region is located between positions 11 and 17, which significantly contributes to the stability of the α-helical secondary structure of Aβ and the inhibition of peptide fibrillogenesis, and herein the Aβ fragment of residues 11−17 (EVHHQKL) is taken as the head group of a peptide−amphiphile.  The introduction of Aβ(11−17) endows the desired molecule with biological features, while the alkyl chain attached onto the N-terminal of Aβ(11−17), serving as the hydrophobic region 17−21 of Aβ, facilitates the molecular assembly.  At page 8541, left column, 2nd paragraph, Deng et al. teach that at pH 3, which is within the pH range recited in Claim 2, the self-assemblies formed at pH 3.0 inherit the random coil secondary structure of the peptide sequence: 

    PNG
    media_image21.png
    380
    568
    media_image21.png
    Greyscale
 Emphasis added.


Therefore, Deng et al. teach each and every limitation of Claims 1, 2 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Braisted et al., US 6,197,927 B1, issued 03/06/2001 (IDS submitted 04/20/2021), in view of Deng et al., "Self-assembly of Peptide−Amphiphile C12−Aβ(11−17) into Nanofibrils," J. Phys. Chem. B, 2009, vol. 113, no. 25, pp. 8539-8531; and Forns et al., “Induction of protein-like molecular architecture by monoalkyl hydrocarbon chains,” Biopolymers, 2000, vol. 54, issue 7, pp. 531-546.
Braisted et al., throughout the patent, and, for example, in Abstract, teach Z domain variants of staphylococcal protein A having significantly reduced size but possessing IgG-binding affinity equivalent to the wild type Z domain, which Z domain variants are suitable for use in affinity chromatography purification of proteins.  In Col. 1-3, Braisted et al. teach variants of the Z domain of staphylococcal protein A modified by the addition of C6 alkyl or C6 alkanoyl groups.  Braisted et al. also teach SEQ ID NO. 15, which is SEQ ID NO. 1 of the instant application recited in the instant Claim 4:  

    PNG
    media_image22.png
    297
    546
    media_image22.png
    Greyscale
 Braisted et al.  

    PNG
    media_image23.png
    298
    606
    media_image23.png
    Greyscale
 instant application
Braisted et al. do not teach conjugates with a linear hydrocarbon chain of 8-22 carbons in length recited in Claim 1 and about 12 carbons in length recited in Claim 7.

With regard to Claims 1, 2 and 7, the teachings of Deng et al. are discussed in the 102 rejection above and incorporated herein in its entirety.

With regard to Claim 1, Forns et al., throughout the publication, and, for example, in Abstract, teach that examination of the α-helical propensity of a 16-residue peptide N-terminally acylated with a C6 or C16 monoalkyl hydrocarbon chain reveals the increase in the thermal stability of the α-helix upon addition of the longer monoalkyl hydrocarbon chain chain:

    PNG
    media_image24.png
    533
    855
    media_image24.png
    Greyscale

Emphasis added.


With regard to Claim 7, in Table III, Forns et al. teach conjugates with a linear hydrocarbon chain of 12 carbons in length:  

    PNG
    media_image25.png
    520
    854
    media_image25.png
    Greyscale

Emphasis added.


With regard to Claim 2, at page 536, right column, 1st paragraph, Forns et al. teach that peptide−amphiphiles have α-helix secondary structure at pH between 4 and about 8:

    PNG
    media_image26.png
    223
    513
    media_image26.png
    Greyscale
 Emphasis added.



Since, as evidenced by Forns et al., variation of the alkyl chain length in peptide−amphiphiles is a common practice in the art, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a C12 monoalkyl hydrocarbon chain instead of a C6 monoalkyl hydrocarbon chain in the conjugate, taught by Braisted et al.  
One of ordinary skill in the art would have been motivated to have made and used a C12 monoalkyl hydrocarbon chain instead of a C6 monoalkyl hydrocarbon chain in the conjugate, taught by Braisted et al., because it would be desirable to increase the thermal stability of the α-helix upon addition of the longer hydrocarbon chain, as taught Forns et al. 
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a C12 monoalkyl hydrocarbon chain instead of a C6 monoalkyl hydrocarbon chain in the conjugate, taught by Braisted et al., because the use of a linear hydrocarbon chain of 12 carbons in length (12C alkyl chain) attached onto the N-terminal of a peptide, which 12C alkyl chain facilitates the self-assembly of peptide−amphiphiles into nanofibrils, was known in the art, as taught by Deng et al.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braisted et al., US 6,197,927 B1, issued 03/06/2001 (IDS submitted 04/20/2021), in view of Deng et al., "Self-assembly of Peptide−Amphiphile C12−Aβ(11−17) into Nanofibrils," J. Phys. Chem. B, 2009, vol. 113, no. 25, pp. 8539-8531; and Forns et al., “Induction of protein-like molecular architecture by monoalkyl hydrocarbon chains,” Biopolymers, 2000, vol. 54, issue 7, pp. 531-546, as applied to Claims 1-4 and 7 above, and further in view of Missirlis et al., "Mechanisms of peptide amphiphile internalization by SJSA-1 cells in vitro," Biochemistry, 2009, vol. 48, No 15, pp. 3304–3314.
Braisted et al., Deng et al. and Forns et al. do not teach an immuno-amphiphile conjugated to an imaging agent, wherein the imaging agent is a fluorescent dye such as Rhodamine B. 
Missirlis et al., throughout the publication and, for example, at page 3305, Materials and methods, teach a preparation an immuno-amphiphile conjugated to a 
rhodamine fluorescent dye, namely, 5,6-carboxytetramethylrhodamine:

    PNG
    media_image27.png
    283
    427
    media_image27.png
    Greyscale
 Emphasis added.



    PNG
    media_image28.png
    227
    757
    media_image28.png
    Greyscale



Notably, the same chemical approach is used in preparation of a labeled immuno-amphiphile in the instant application: 

    PNG
    media_image18.png
    76
    942
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    338
    973
    media_image19.png
    Greyscale

Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a label conjugate of an immuno-amphiphile, taught by combination of Braisted et al., Deng et al. and Forns et al., with Rhodamine B.
One of ordinary skill in the art would have been motivated to have made and used a label conjugate of an immuno-amphiphile, taught by combination of Braisted et al., Deng et al. and Forns et al. with Rhodamine B, because it would be desirable to detect binding of the immuno-amphiphile with an antibody.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a label conjugate of an immuno-amphiphile, taught by combination of Braisted et al., Deng et al. and Forns et al. with Rhodamine B, because preparation of peptide-amphiphiles conjugated to rhodamine fluorescent dyes was known in the art, as taught by Missirlis et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-22 of copending Application No. 16/639,763 (the ‘763 application), Pub. No. U.S. 2020/0197902 A1, published 06/25/2020.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘763 application claims an immunofiber composition comprising an immuno-amphiphile and method of its use: 

    PNG
    media_image29.png
    586
    1053
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    369
    1065
    media_image30.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-22 of copending Application No. 16/639,763 (the ‘763 application), Pub. No. U.S. 2020/0197902 A1, published 06/25/2020, in view of Missirlis et al., "Mechanisms of peptide amphiphile internalization by SJSA-1 cells in vitro," Biochemistry, 2009, vol. 48, No 15, pp. 3304–3314.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a label conjugate of an immuno-amphiphile of the immunofiber composition, claimed by the ‘763 application, with Rhodamine B.
One of ordinary skill in the art would have been motivated to have made and used a label conjugate of an immuno-amphiphile of the immunofiber composition, claimed by the ‘763 application, with Rhodamine B, because it would be desirable to detect binding of the immuno-amphiphile with an antibody.
One of ordinary skill in the art would have had a reasonable expectation of success in having made and used a label conjugate of an immuno-amphiphile of the immunofiber composition, claimed by the ‘763 application, with Rhodamine B, because a preparation an immuno-amphiphile conjugated to rhodamine fluorescent dyes was known in the art, as taught by Missirlis et al.
This is a provisional nonstatutory double patenting rejection.

Art Made Of Record
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as being a latter published scientific counterpart of the instant application:
Li et al., “Bioinspired supramolecular engineering of self-assembling immunofibers for high affinity binding of immunoglobulin G,” Biomaterials, vol. 178, September 2018, pp. 448-457; available on line 16 April 2018.

    PNG
    media_image31.png
    641
    1254
    media_image31.png
    Greyscale


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641